UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A Proxy Statement Pursuant To Section 14 (a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the registrant [X] Filed by a party other than the registrant [ ] Check the appropriate box: [ ] Preliminary proxy statement [ ] Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) [X] Definitive proxy statement [ ] Definitive additional materials [ ]Soliciting material pursuant to § 240.14a-12. GulfMark Offshore, Inc. (Name of Registrant as Specified in its Charter) (Name of Person (s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 Notice of Annual Meeting of Stockholders and Proxy Statement Annual Meeting June 6 , 201 6 Sutton Room Omni Berkshire Place 21 East 52 nd Street New York, New York 100 22 2 GULFMARK OFFSHORE, INC. 842 West Sam Houston Parkway North, Suite 400 Houston, Texas 77024 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held June 6, 2016 NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of GulfMark Offshore, Inc. (the “Company”) will be held in the Sutton Room, Omni Berkshire Place, 21 East 52nd Street, New York, New York 10022, on Monday, June 6, 2016 at 8:00 A.M., Eastern Daylight Time, for the following purposes: 1. To elect nine (9) directors; 2. To approve the GulfMark Offshore, Inc. Amended and Restated 2014 Omnibus Equity Incentive Plan; 3. To approve the GulfMark Offshore, Inc. Amended and Restated 2011 Non-Employee Director Share Incentive Plan; 4. To approve the GulfMark Offshore, Inc. Amended and Restated 2011 Employee Stock Purchase Plan; 5. To approve executive compensation by a non-binding advisory vote, commonly referred to as a “Say-on-Pay” proposal; 6. To vote on a proposal to ratify the selection of KPMG LLP as the Company’s independent public accountants for the fiscal year ending December 31, 2016; and 7. To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. Your Board of Directors has approved and recommends that you vote “FOR” proposals 1 through 6, which are described in more detail in the attached Proxy Statement. The Board of Directors has fixed the close of business on April 11, 2016, as the record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting or any adjournments or postponements of the Annual Meeting. Only stockholders of record at the close of business on the record date are entitled to notice of and to vote at the Annual Meeting. You are cordially invited to attend the Annual Meeting. If your shares are held beneficially in “street” name through a nominee such as a brokerage firm, your broker cannot vote your shares for the election of directors, the proposal to approve our Amended and Restated 2014 Omnibus Equity Incentive Plan, the proposal to approve our Amended and Restated 2011 Non-Employee Director Share Incentive Plan, the proposal to approve our Amended and Restated 2011 Employee Stock Purchase Plan or the “Say-on-Pay” proposal without your instructions. If you do not provide voting instructions, your shares will not be voted or counted on these important matters. TO ENSURE YOUR REPRESENTATION AT THE Annual MEETING, PLEASE SIGN, DATE AND RETURN THE ENCLOSED PROXY OR VOTE ON THE INTERNET OR BY TELEPHONE AT YOUR EARLIEST CONVENIENCE, WHETHER OR NOT YOU PLAN TO ATTEND THE ANNual MEETING. THE ENCLOSED RETURN ENVELOPE MAY BE USED FOR MAILING PURPOSES. YOUR PROXY IS REVOCABLE AND WILL BE RETURNED TO YOU IF YOU SHOULD BE PRESENT AT THE ANNUAL MEETING AND SHOULD YOU REQUEST SUCH A RETURN. By Order of the Board of Directors /S/ Samuel R. Rubio Samuel R. Rubio Senior Vice President, Controller, Chief Accounting Officer and Assistant Secretary April 27, 2016 Important Notice Regarding the Availability of Proxy Materials for the Annual Stockholders’ Meeting of GulfMark Offshore, Inc. to be Held on June 6, 2016: The Proxy Statement dated April 27 , 2016, Form of Proxy, and the GulfMark Offshore, Inc. 2015 Annual Report on Form 10-K for the year ended December 31, 2015 are available at http://www.proxydocs.com/GLF . 3 PROXY STATEMENT SUMMARY This provides a summary of information contained elsewhere in this Proxy Statement. It does not contain all of the information that you should consider, and you should read the entire Proxy Statement, before voting. Annual Meeting of Stockholders • Time and Date 8:00 A.M. Eastern Daylight Time, June 6, 2016 • Place Sutton Room, Omni Berkshire Place 21 East 52nd Street New York, New York 10022 • Record date April 11, 2016 • Voting Stockholders as of the record date are entitled to vote. Each share of Class A common stock (“Common Stock”) is entitled to one vote for each director nominee and one vote for each of the proposals. • Broker Non-Votes Without your instructions, your broker cannot vote your shares on proposals 1, 2, 3, 4 and 5 below. • Required Vote Each director is elected by a plurality of votes cast. Approval of each other proposal requires the vote of the holders of a majority of the shares present in person or by proxy at the Annual Meeting and entitled to vote on the proposal. Annual Meeting Agenda 1. Election of nine (9) directors 2. Approval of the GulfMark Offshore, Inc. Amended and Restated 2014 Omnibus Equity Incentive Plan 3. Approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Non-Employee Director Share Incentive Plan 4. Approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Employee Stock Purchase Plan 5. Advisory vote to approve named executive officer compensation 6. Vote to ratify KPMG LLP as the Company’s independent public accountants for the fiscal year ending December 31, 2016 7. Transaction of other business that may properly come before the Annual Meeting Our Board’s Agenda Item Recommendation 1. Election of nine (9) directors FOR EACH DIRECTOR NOMINEE 2. Approval of the Amended and Restated GulfMark Offshore, Inc. 2014 Omnibus Equity Incentive Plan FOR 3. Approval of the Amended and Restated GulfMark Offshore, Inc. 2011 Non-Employee Director Share Incentive Plan FOR 4. Approval of the Amended and Restated GulfMark Offshore, Inc. 2011 Employee Stock Purchase Plan FOR 5. Advisory vote to approve named executive officer compensation FOR 6. Ratification of KPMG LLP as the Company’s independent public accountants for the fiscal year ending December 31, 2016 FOR 4 PROPOSAL 1 - Election of Nine Directors The following provides summary information about each director nominee. Each director nominee is elected annually by a plurality of votes cast. Committee Memberships Name Age Director Since Independent AC CC GNC Peter I. Bijur 73 X X C David J. Butters 75 X, CBD C Brian R. Ford 67 X C, FE X Sheldon S. Gordon 80 X X X Quintin V. Kneen 50 Steven W. Kohlhagen 68 X X X William C. Martin 38 X Rex C. Ross 72 X X X Charles K. Valutas 65 X X X AC C CBD CC FE GNC Audit Committee Member and Chair of a Committee Chairman of the Board of Directors Compensation Committee Financial expert Governance and Nominating Committee Attendance Except for Mr. Martin, who joined the Board of Directors (the “Board”) in December 2015, each director nominee was also a director throughout 2015. Each director attended 75% or more of the meetings of the Board and the committees on which such director served in 2015. Directors are elected by a plurality of votes cast. However, in accordance with our corporate governance guidelines, any director nominee who receives a greater number of “WITHHELD” votes than votes “FOR” in such election is required to tender his resignation following certification of the stockholders vote. The Governance and Nominating Committee will recommend to the Board whether such resignation should be accepted, and the Board will promptly disclose in a Current Report on Form 8-K its decision whether to accept or reject his resignation. The nominee director who has tendered his resignation cannot participate in any Board action regarding whether to accept the resignation offer. The Board recommends that you vote “FOR” each director nominee. PROPOSAL 2 – Approval of the GulfMark Offshore, Inc. Amended and Restated 2014 Omnibus Equity Incentive Plan We are asking our stockholders to approve our Amended and Restated 2014 Omnibus Equity Incentive Plan (the “Restated Omnibus Plan”), which amends and restates our existing 2014 Omnibus Equity Incentive Plan. The Restated Omnibus Plan’s principal changes compared to the 2014 Omnibus Equity Incentive Plan include the following: ● The number of shares of our Common Stock initially available for issuance under the Restated Omnibus Plan will increase from 306,008 shares to 1,306,008 shares, which includes (i)1,000,000 new shares under the Restated Omnibus Plan and (ii)306,008 shares that remain available for issuance under the 2014 Omnibus Equity Incentive Plan as of April21, 2016. In addition, shares subject to existing awards that are outstanding under the 2014 Omnibus Equity Incentive Plan (including its predecessor)will be available for issuance under the Restated Omnibus Plan to the extent such awards are forfeited, terminated or settled for cash. We are unable to predict how many, if any, of such shares may be forfeited, terminated or settled for cash and, thus, may become available for future grants under the Restated Omnibus Plan. 5 ● The number of stock options that may be granted to any single individual in any calendar year will increase from stock options covering 75,000 shares of our Common Stock to stock options covering 200,000 shares (or, for awards made during the one-year period after a participant’s hire date, will increase from stock options covering 150,000 shares to stock options covering 500,000 shares). ● The number of stock appreciation rights (“SARs”) that may be granted to any single individual in any calendar year will increase from SARs covering 75,000 shares of our Common Stock to SARs covering 200,000 shares (or, for awards made during the one-year period after a participant’s hire date, will increase from SARs covering 150,000 shares to SARs covering 500,000 shares). ● Except to the extent a grant agreement provides for accelerated vesting, the minimum vesting period for any stock option or SAR will be one year. ● The number of restricted shares, the award and/or vesting of which is or are subject to performance-based conditions intended to satisfy the requirements of Section 162(m) of the Internal Revenue Code (“Section 162(m)”), that may be granted to any single individual in any calendar year will increase from 75,000 shares of our Common Stock to 200,000 shares (or, for awards made during the one-year period after a participant’s hire date, will increase from 150,000 shares to 500,000 shares). There will no longer be a maximum number of shares of Common Stock that may be issued pursuant to restricted stock awards. ● Except to the extent waived in the case of a participant’s death or disability or if a participant’s employment is terminated without Cause (as defined) or for Good Reason (as defined) within twelve months after a Change in Control (as defined), the minimum vesting period for any award of restricted shares will be one year. ● The number of stock units, the award and/or vesting of which is or are subject to performance-based conditions intended to satisfy the requirements of Section 162(m), that may be granted to any single individual in any calendar year will increase from 75,000 shares of our Common Stock to 200,000 shares (or, for awards made during the one-year period after a participant’s hire date, will increase from 150,000 shares to 500,000 shares). ● Except to the extent waived in the case of a participant’s death or disability or if a participant’s employment is terminated without Cause (as defined) or for Good Reason (as defined) within twelve months after a Change in Control (as defined), the minimum vesting period for any award of stock units will be one year. ● The performance target for any award of stock units or performance cash award may be modified as provided in the Restated Omnibus Plan in connection with a Change in Control (as defined) or a participant’s death or disability. ● The term of the Restated Omnibus Plan will be extended until the tenth anniversary of its effective date. The Board recommends that you vote “FOR” approval of the GulfMark Offshore, Inc. Amended and Restated 2014 Omnibus Equity Incentive Plan. PROPOSAL 3 – Approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Non-Employee Director Share Incentive Plan We are asking our stockholders to approve our Amended and Restated 2011 Non-Employee Director Share Incentive Plan (the “Restated Director Plan”), which amends and restates our 2011 Non-Employee Director Share Incentive Plan. The Restated Director Plan’s principal changes compared to the 2011 Non-Employee Director Share Incentive Plan include the following: ● The number of shares of our Common Stock initially available for issuance under the Restated Director Plan will increase from 150,000 shares to 500,000 shares, inclusive of any shares awarded under the 2011 Non-Employee Director Share Incentive Plan prior to the effective date of the Restated Director Plan. ● Except in connection with a corporate transaction involving the Company, as provided in the Restated Director Plan, the terms of outstanding awards may not be amended without stockholder approval to reprice or reduce the exercise price of an outstanding stock option or cancel, exchange, buy out or surrender an outstanding stock option in exchange for cash or other awards based on or having an exercise price that is less than the exercise price of the original stock option. ● The term of the Restated Director Plan will be extended until immediately following the grant of any awards granted on the date of the Company’s 2025 annual meeting of stockholders. 6 The Board recommends that you vote “FOR” approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Non-Employee Director Share Incentive Plan. PROPOSAL 4 – Approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Employee Stock Purchase Plan We are asking our stockholders to approve our Amended and Restated 2011 Employee Stock Purchase Plan (the “Restated ESPP”), which amends and restates our 2011 Employee Stock Purchase Plan. The Restated ESPP’s principal changes compared to the 2011 Employee Stock Purchase Plan include the following: ● The number of shares of our Common Stock authorized for issuance under the Restated ESPP will increase by 225,000 shares, from 269,934 shares to 494,934 shares (subject to adjustment as provided in the Restated ESPP), less any shares awarded under the 2011 Employee Stock Purchase Plan prior to the effective date of the Restated ESPP. ● The term of the Restated ESPP will be extended until the tenth anniversary of its effective date. The Board recommends that you vote “FOR” approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Employee Stock Purchase Plan. PROPOSAL 5 – Advisory Vote to Approve Named Executive Officer Compensation We are asking our stockholders to approve, on an advisory basis, our named executive officer compensation. As described in detail under the heading “Compensation Discussion and Analysis,” we seek to closely align the interests of our named executive officers with the interests of our stockholders. Our compensation programs are designed to reward our named executive officers for the achievement of short-term and long-term financial, strategic and operational goals and the achievement of increased total stockholder return, while at the same time not encouraging unnecessary or excessive risk-taking. The vote on this resolution is not intended to address any specific element of compensation of our named executive officers. Rather, the vote relates to the overall compensation of our named executive officers, as described in this Proxy Statement. The vote is advisory, which means that the vote is not binding on us, our Board or the Compensation Committee. At our 2015 Annual Meeting of Stockholders, over 97% of the shares that were voted approved the compensation of our named executive officers as disclosed in our 2015 Proxy Statement. Compensation Actions in Recognition of Low Commodity Price Environment In late 2014, the oil and gas industry experienced a significant decline in the price of oil that has continued to the present day. This industry-wide downturn has impacted the operational plans for oil and gas producers, resulting in reduced spending for exploration and production activities, and consequently has adversely affected the drilling and support service sector. The offshore component of the oil and gas business generally experiences much higher costs than the onshore component and, as a result, requires a higher commodity price to sustain profitability. Commodity prices for most of 2015 and continuing into 2016 are lower than the level needed to maintain a healthy offshore service sector. These industry dynamics directly affected demand for our offshore supply vessel services and led to an excess number of vessels in all of our operating regions. The decreased demand had a significant negative impact on day rates, utilization and, consequently, profitability and cash flow. We recognized early in the downturn that cash flow would be significantly affected by the lower oil prices and made immediate changes in our executive compensation. In view of this severe industry-wide downturn and its effects on our financial performance and our cash flow, the Compensation Committee approved the following compensation actions during 2015: • Base salaries for our executive officers were reduced by 15% for our Chief Executive Officer, by 10% for each of our Executive Vice Presidents and by 5% for our Senior Vice Presidents. • Salaries were maintained at 2014 levels for all onshore Company personnel and pay rates for mariners were substantially reduced. • In light of industry conditions, negative discretion was applied and no cash bonus was paid in 2016 for the 2015 performance year to any of our employees, including executive officers. • We suspended Company contributions to the 401(k) plan. 7 • Compensation Philosophy Our philosophy is to set the fixed compensation of our senior executives competitively for their demonstrated skills and industry experience. Variable compensation, both annual and long-term, should reflect performance against a combination of quantitative and subjective measures. • Compensation Components Type Form Terms Role in Total Compensation Cash – Base Salary – Set annually based on market conditions and other factors, including the executive officer’s skills and experience – A core element of competitive total compensation, important in attracting and retaining qualified executive officers – Annual Non-Equity Incentives – Linked toCompany-wideperformance but discretionary factors are also considered (no such awards were made for 2015) – Aligns executive officers with annual strategic, operational and financial results and recognizes individual and performance-based contributions to annual results Equity – Long-Term Equity Incentive Awards – Restricted stock with restrictions lapsing in thirds on each anniversary of the date of grant over three years – Aligns executive officers with sustained long-term value creation and stockholder interests – Options to acquire our stock which become exercisable ratably over three years and have seven year term – Creates opportunity for a meaningful and sustained ownership stake Other – Severance and Change of Control Arrangements – Payments are triggered only if the executive officer is involuntarily terminated or terminates employment following an adverse change in employment – Helps mitigate possible disincentives to pursue value-added transactions if employment prospects are uncertain – Provides assistance with transition if post-transaction employment is not offered – Deferred Compensation Plan – Allows deferral of salary and bonus with a portion required to be invested in our stock, with distribution occurring after retirement or resignation – Contributes towards financial security for various life events (e.g., retirement, disability or death) by providing a mechanism for additional savings – Benefits and Perquisites – Generally on the same terms as other employees, including our employee stock purchase plan – Benefits provided are generally intended to be competitive with those provided by others in our industry – Certain executive officers receive personal use of company vehicles and reimbursement of club dues – It is the Compensation Committee’s policy that perquisites be limited and consistent with our overall compensation program 8 • 5 Summary Compensation Set forth below is the 2015 compensation for each named executive officer. Stock and Option Awards Change in Pension Value and Name and Principal Position Salary Restricted Stock Stock Options Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Quintin V. Kneen $ 528,750 $ 900,000 $ 300,000 $ - $ - $ 157,231 $ 1,885,981 President and Chief Executive Officer James M. Mitchell 311,242 507,000 169,000 - - 88,555 1,075,797 Executive Vice President and Chief Financial Officer William C. Long 116,250 82,000 - - - 15,090 213,340 Former Sr. Vice President – General Counsel and Secretary Samuel R. Rubio 225,717 258,521 - - - 62,971 547,209 Sr. Vice President – Controller and Chief Accounting Officer David E. Darling 238,568 206,390 68,311 - 64 78,636 591,969 Sr. Vice President - Human Resources David B. Rosenwasser 308,333 600,000 200,000 - 964 953,816 2,063,113 Former Sr. Executive Vice President and Chief Operating Officer Richard M. Safier 174,019 297,352 - - - 797,278 1,268,649 Former Sr. Vice President – General Counsel and Secretary See “2015 Summary Compensation Table” for more detailed information regarding 2015 total compensation. The Board recommends that you vote “FOR” the non-binding proposal to approve our named executive officer compensation because it believes that our compensation policies and practices are effective in aligning the executives’ long-term interests with those of our stockholders. PROPOSAL 6 - Ratification of KPMG LLP as Our Independent Public Accountants As a matter of good corporate governance, we are asking our stockholders to ratify the selection of KPMG LLP as our independent public accountants for the fiscal year ending December 31, 2016. The Board recommends that you vote “FOR” ratifying the selection of KPMG LLP as our independent public accountants for the fiscal year ending December 31, 2016. 9 GU LFMARK OFFSHORE, INC. 842 West Sam Houston Parkway North, Suite 400 Houston, Texas 77024 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS To Be Held June 6 , 201 6 About Us GulfMark Offshore, Inc., a Delaware corporation, was incorporated in 1996. Unless the context requires otherwise, references to “GulfMark,” the “Company,” “we,” “us” and “our” refer to GulfMark Offshore, Inc. and its direct or indirect subsidiaries. General Information We are soliciting proxies at the direction of the Board of Directors (the “Board”) of the Company for use at our Annual Meeting of Stockholders (the “Annual Meeting”) to be held on Monday, June 6, 2016, at the time and place and for the purposes set forth in the accompanying Notice of Annual Meeting and at any adjournments thereof. Information on how to attend the Annual Meeting and vote in person is set forth in the accompanying Notice of Annual Meeting. Availability of Proxy Materials This Proxy Statement will be first sent or given to stockholders on or about April 27, 2016. The Proxy Statement dated April 27, 2016, form of proxy, and the GulfMark Offshore, Inc. 2015 Annual Report on Form 10-K for the year ended December 31, 2015 are available at http://www.proxydocs.com/GLF . Board Recommendations The Board recommends that the stockholders vote “FOR” the election of the Board’s nominees for director, “FOR” approval of the GulfMark Offshore, Inc. Amended and Restated 2014 Omnibus Equity Incentive Plan, “FOR” approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Non-Employee Director Share Incentive Plan, “FOR” approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Employee Stock Purchase Plan, “FOR” the non-binding proposal to approve our named executive officer compensation (“Say-on-Pay”) and “FOR” ratification of the selection by our Audit Committee of KPMG LLP as our independent public accountants for the fiscal year ending December 31, 2016. Voting by Proxy When proxies in the accompanying form are received and properly executed, or voted on the Internet or by telephone, the shares will be voted by the persons named in the proxy as directed in the proxy unless contrary instructions are given. If you vote by mail and the returned proxy card is signed without indicating how you want to vote, then your proxy will be voted as recommended by the Board. If you are a stockholder of record and you do not cast your vote either in person or by proxy, no votes will be cast on your behalf on any of the items of business at the Annual Meeting. Shares Held in Street Name If your shares are held beneficially in “street” name through a nominee such as a brokerage firm, financial institution or other holder of record, your vote is controlled by that firm, institution or holder. Your vote may also be cast by telephone or Internet, as well as by mail, if your brokerage firm or financial institution offers such voting alternatives. Please follow the specific instructions provided by your nominee on your proxy card. If your shares are registered in “street” name and you do not provide your broker or holder with voting instructions, your shares may constitute “broker non-votes.” Generally, broker non-votes occur on certain non-routine matters when a broker is not permitted to vote on that matter without specific instructions from the beneficial owner and instructions are not given. Thus, if you hold your shares in street name and you do not instruct your broker or holder how to vote your shares with respect to the election of directors, on the proposal to approve the GulfMark Offshore, Inc. Amended and Restated 2014 Omnibus Equity Incentive Plan, on the proposal to approve the GulfMark Offshore, Inc. Amended and Restated 2011 Non-Employee Director Share Incentive Plan, on the proposal to approve the GulfMark Offshore, Inc. Amended and Restated 2011 Employee Stock Purchase Plan and on the “Say-on-Pay” proposal, no votes will be cast on your behalf for such proposals. Your broker or holder will, however, continue to have discretion to vote any uninstructed shares on the ratification of the appointment of our independent public accountants. 10 Revocability of Proxies You have the right to revoke your proxy at any time prior to its use by submitting to our Secretary a written revocation or a duly executed proxy card bearing a later date. If you are present at the Annual Meeting and request the return of your previously executed proxy, your proxy will be returned. Notice and Access As permitted by the rules of the Securities and Exchange Commission (“SEC”), we are making this Proxy Statement and our 2015 Annual Report on Form 10-K available to our stockholders electronically via the Internet. On or about April 27, 2016 we intend to mail to our stockholders a Notice of Internet Availability of Proxy materials (“Notice”). The Notice contains instructions on how to vote online, by telephone, or in the alternative how to request a paper copy of the proxy materials and a proxy card. By providing the Notice and access to our proxy materials via the Internet, we are lowering the cost and reducing the environmental impact of our Annual Meeting. Solicitation of Proxies Upon request, additional proxy material will be furnished without cost to brokers and other nominees to forward to the beneficial owners of shares held in their names. We will bear all costs of soliciting proxies. Proxies will be solicited principally by mail but may also be solicited by our directors, officers and regular employees, without additional compensation to such individuals. In addition, we have retained Alliance Advisors LLC to assist in the solicitation of proxies for which we paid $7,500. Quorum The presence, in person or by proxy, of at least a majority of the shares outstanding on the record date will constitute a quorum. Abstentions and broker non-votes and, with respect to the election of directors, “withhold” votes, are counted for the purpose of determining the presence of a quorum. Votes Required to Approve Matters Presented at the Annual Meeting Election of Nine Directors (Proposal 1) . The election to the Board of the persons nominated in this Proxy Statement will require the vote of the holders of a plurality of the shares represented in person or by proxy at a meeting at which a quorum is present. Broker non-votes will not affect the election outcome. See “Proposal 1 – Election of Nine Directors – Required Vote for Election of Directors” below. Approval of the GulfMark Offshore, Inc. Amended and Restated 2014 Omnibus Equity Incentive Plan (Proposal 2) . At a meeting at which a quorum is present, the affirmative vote of the holders of a majority of the shares present in person or by proxy and entitled to vote on the proposal will constitute stockholder approval of the GulfMark Offshore, Inc. Amended and Restated 2014 Omnibus Equity Incentive Plan. Abstentions will have the same effect as a vote “against” this proposal, but broker non-votes will have no effect. See “Proposal 2 – Approval of the GulfMark Offshore, Inc. Amended and Restated 2014 Omnibus Equity Incentive Plan – Required Vote for Approval of the Restated Omnibus Plan” below. Approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Non-Employee Director Share Incentive Plan (Proposal 3) . At a meeting at which a quorum is present, the affirmative vote of the holders of a majority of the shares present in person or by proxy and entitled to vote on the proposal will constitute stockholder approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Non-Employee Director Share Incentive Plan. Abstentions will have the same effect as a vote “against” this proposal, but broker non-votes will have no effect. See “Proposal 3 – Approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Non-Employee Director Share Incentive Plan – Required Vote for Approval of the Restated Director Plan” below. 11 Approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Employee Stock Purchase Plan (Proposal 4) . At a meeting at which a quorum is present, the affirmative vote of the holders of a majority of the shares present in person or by proxy and entitled to vote on the proposal will constitute stockholder approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Employee Stock Purchase Plan. Abstentions will have the same effect as a vote “against” this proposal, but broker non-votes will have no effect. See “Proposal 4 – Approval of the GulfMark Offshore, Inc. Amended and Restated 2011 Employee Stock Purchase Plan – Required Vote for Approval of the Restated ESPP” below. Non-Binding Advisory “Say-on-Pay” Vote (Proposal 5) . At a meeting at which a quorum is present, the affirmative vote of the holders of a majority of the shares present in person or by proxy and entitled to vote on the proposal will constitute stockholder approval with respect to the compensation paid to our named executive officers. Abstentions will have the same effect as a vote “against” this proposal, but broker non-votes will have no effect. See “Proposal 5 – Advisory Vote to Approve Named Executive Officer Compensation, Commonly Referred to as a ‘Say on Pay’ Proposal – Required Vote for Approval of ‘Say on Pay’” below. Ratification of Our Independent Public Accountants (Proposal 6) . At a meeting at which a quorum is present, the affirmative vote of the holders of a majority of the shares present in person or by proxy and entitled to vote on the proposal is required to ratify the selection by the Audit Committee of our Board of KPMG LLP as our independent public accountants for fiscal year ending December 31, 2016. Abstentions will have the same effect as a vote “against” this proposal, but broker non-votes will have no effect. See “Proposal 6 – Ratification of Our Independent Public Accountants – Required Vote for Ratification of Our Independent Public Accountants” below. Other Business If any other matters come before the Annual Meeting that are not specifically set forth on the proxy card and in this Proxy Statement, such matters shall be decided by the vote of the holders of a majority of the shares represented in person or by proxy at the Annual Meeting and entitled to vote on the matter, unless otherwise provided in our Certificate of Incorporation, our Bylaws, or as otherwise required by law. VOTING SECURITIES AND PRINCIPAL STOCKHOLDERS The record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting to be held June 6, 2016, is the close of business on April 11, 2016 (the “Record Date”). As of the Record Date, there were 25,790,430 shares of Common Stock issued and outstanding. Each share of Common Stock is entitled to one vote on each matter to be acted upon at the Annual Meeting. The following table sets forth certain information for each person who, as of the Record Date, was known by us to be the beneficial owner of more than 5% of the outstanding Common Stock: Name and Address of Beneficial Owner Number of Shares Beneficially Owned Percent of Class Raging Capital Management, LLC (2) William C. Martin Ten Princeton Avenue P.O. Box 228 Rocky Hill, NJ 08553 19.9% FMR LLC (3) 245 Summer Street Boston, MA 02210 14.9% BlackRock, Inc. (4) 55 East 52nd Street New York, NY 10055 9.4% Dimensional Fund Advisors LP (5) Building One 6300 Bee Cave Road Austin, TX 78746 7.5% Unless otherwise indicated, to our knowledge, the persons listed have sole voting and investment power with respect to their shares of Common Stock as of the date indicated in the footnotes below. 12 The information shown was obtained from the Schedule 13D filed with the SEC by Raging Capital Offshore Fund, Ltd., a Cayman Islands exempted company (“Raging Capital Offshore Fund”), Raging Capital Fund (QP), LP, a Delaware limited partnership (“Raging Capital Fund QP” and, together with Raging Capital Offshore Fund, the “Raging Funds”), Raging Capital Management, LLC, a Delaware limited liability company (“Raging Capital”), and William C. Martin on November 23, 2015, as amended by the Schedule 13D/A filed by such reporting persons on December 9, 2015, and the Form 4 filed by William C. Martin, Raging Capital and the Raging Funds on January 4, 2016. Raging Capital is the Investment Manager of each of the Raging Funds. William C. Martin is the Chairman, Chief Investment Officer and Managing Member of Raging Capital. By virtue of these relationships, each of Raging Capital and William C. Martin may be deemed to beneficially own the shares directly owned by each of the Raging Funds. In the Schedule 13D/A filed on December 9, 2015, Raging Capital and William C. Martin each reported shared voting power and shared dispositive power with respect to 5,113,155 shares and sole voting and dispositive power with respect to no shares of Common Stock; Raging Capital Offshore Fund reported shared voting power and shared dispositive power with respect to 1,582,849 shares and sole voting and dispositive power with respect to no shares of Common Stock; and Raging Capital Fund QP reported shared voting power and shared dispositive power with respect to 3,530,306 shares and sole voting and dispositive power with respect to no shares of Common Stock. In addition, the Form 4 filed on January 4, 2016 reported ownership of 20,000 additional shares of Common Stock. The information shown was obtained from the Schedule 13G/A filed with the SEC by FMR LLC, Abigail P. Johnson and Fidelity Series Intrinsic Opportunities Fund on February 12, 2016, which reported that FMR LLC has sole voting power with respect to 65,800 of such shares, Abigail P. Johnson has sole voting power with respect to none of such shares and Fidelity Series Intrinsic Opportunities Fund has sole voting power with respect to 2,514,000 of such shares and sole dispositive power with respect to none of such shares. The Schedule 13G/A further states that members of the Johnson family, including Abigail P. Johnson, are the predominant owners, directly or through trusts, of Series B voting common shares of FMR LLC, representing 49% of the voting power of FMR LLC. The Johnson family group and all other Series B shareholders have entered into a shareholders’ voting agreement under which all Series B voting common shares will be voted in accordance with the majority vote of Series B voting common shares. Accordingly, through their ownership of voting common shares and the execution of the shareholders’ voting agreement, members of the Johnson family may be deemed, under the Investment Company Act of 1940, to form a controlling group with respect to FMR LLC. Neither FMR LLC nor Abigail P. Johnson has the sole power to vote or direct the voting of the shares owned directly by the various investment companies registered under the Investment Company Act (“Fidelity Funds”) advised by Fidelity Management & Research Company (“FMR Co”), a wholly owned subsidiary of FMR LLC, which power resides with the Fidelity Funds’ Boards of Trustees. FMR Co carries out the voting of the shares under written guidelines established by the Fidelity Funds’ Boards of Trustees. The information shown was obtained from the Schedule 13G/A filed with the SEC by BlackRock, Inc. on January 26, 2016. BlackRock, Inc. reported that it has sole voting power with respect to 2,379,865 of such shares. The information shown was obtained from the Schedule 13G/A filed with the SEC by Dimensional Fund Advisors LP on February 9, 2016. Dimensional Fund Advisors LP reported that it has sole voting power with respect to 1,858,754 of such shares. 13 SECURITY OWNERSHIP OF DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth, as of the Record Date, the number and percentage of shares of Common Stock beneficially owned by each of our directors and director nominees, each executive officer named in the 2015 Summary Compensation Table below, and all directors and executive officers as a group. Except as otherwise noted, the named beneficial owner has sole voting power and sole investment power with respect to the shares of Common Stock shown below. Name Common Stock Subject to Restricted Stock Awards(1) Common Stock Subject to Currently Exercisable Options Other Common Stock Beneficially Owned Units Equivalent to Common Stock Beneficially Owned Total Common Stock Beneficially Owned Percent of Class Peter I. Bijur 7,791 - 47,814 27,394 82,999 * David J. Butters 7,791 - 565,426 25,281 598,493 % Brian R. Ford 7,791 - 20,914 6,415 35,120 * Sheldon S. Gordon 7,791 - 70,614 40,539 118,944 * Steven W. Kohlhagen 7,791 - 17,268 2,872 27,931 * William C. Martin - - 5,133,155 - 5,133,149 % Rex C. Ross 7,791 - 25,003 24,757 57,544 * Charles K.Valutas 7,791 - 8,318 2,699 18,808 * Quintin V. Kneen 50,071 77,016 76,941 53,006 257,034 * James M. Mitchell 57,598 16,632 27,849 19,929 122,008 * William C. Long 10,000 - - - 10,000 * Samuel R. Rubio 14,859 5,714 27,618 26,188 74,379 * David E. Darling 12,272 10,314 7,723 23,705 54,014 * David B. Rosenwasser - - 144,700 - 144,700 * Richard M. Safier - - 48,932 - 48,932 * All directors and 189,337 109,676 6,028,643 252,785 6,580,423 % executive officers as a group (12 individuals) * Less than 1% Includes shares of our Common Stock held for our directors and executive officers pursuant to restricted stock awards issued under our various incentive plans. The beneficial owner has sole voting power and no investment power with respect to these shares during the restriction period. Includes shares of our Common Stock issuable upon exercise of stock options that are currently exercisable and that will become exercisable within 60 days of the Record Date issued under our various incentive plans. The beneficial owner has no voting or investment power over these shares prior to exercising such options. Includes shares of our Common Stock held for our directors and executive officers under the GulfMark Offshore, Inc. Deferred Compensation Plan that have vested or will vest within 60 days of the Record Date. Percentage based solely on Total Common Stock Beneficially Owned. Includes 80,400 shares beneficially owned by Mr. Butters’ wife, and with respect to which shares Mr. Butters has shared voting and dispositive power. Mr. Martin shares beneficial ownership of these shares with Raging Capital. See “Voting Securities and Principal Stockholders” above and footnote 2 to the table thereunder. Includes 13,100 of our Common Stock owned by trusts of which Mr. Ross is trustee. 14 PROPOSAL 1 ELECTION OF NINE DIRECTORS The Board has nominated nine (9) directors for election at the Annual Meeting. Each director to be elected will hold office until the next Annual Meeting and until such director’s successor is elected and qualified or until their earlier resignation or removal. Each nominee listed below is currently a director and, except for Mr. Martin, who joined the Board in December 2015, was elected as a director by our stockholders. The nominees receiving a plurality of votes cast at the Annual Meeting will be elected as directors. Abstentions and broker non-votes are counted for purposes of determining the presence or absence of a quorum for the transaction of business, but will not affect the election outcome. The Board believes that each of the nine nominees possesses the qualities and experience that it believes our directors should possess, as described in detail below in the section entitled “Our Board of Directors – Selection of Director Nominees.” The nominees for election to the Board, together with their biographical information and the Board’s reasons for selecting them as nominees, are set forth below. No family relationship exists between any of the nominated directors or the executive officers listed below under “Executive Officers.” Name of Nominee Age Year First Became Director Peter I. Bijur 73 David J. Butters 75 Brian R. Ford 67 Sheldon S. Gordon 80 Quintin V. Kneen 50 Steven W. Kohlhagen 68 William C. Martin 38 Rex C. Ross 72 Charles K. Valutas 65 Peter I. Bijur serves as a member of the Audit Committee and is Chairman of the Governance and Nominating Committee. Mr. Bijur served on the Board of Directors and the Audit Committee of Volvo AB until April 2014, and is the former Chairman of the Board of Directors and Chief Executive Officer of Texaco Inc. where he served from 1996 until his retirement in 2001. Mr. Bijur formerly served as a member of the Board of Trustees of Middlebury College and Mount Sinai-New York University Health. The Board determined that Mr. Bijur should be nominated for election as a director due to his extensive executive experience, including his prior service as the chairman and chief executive officer of a major public corporation, his public company board leadership experience, and his corporate governance expertise. David J. Butters is Chairman of the Board of Directors and is Chairman of the Compensation Committee. Since September 2008, Mr. Butters has been Chairman, President and Chief Executive Officer of Navigator Holdings Ltd., an international LPG shipping company. Mr. Butters is also currently a member of the Board of Directors of Weatherford International Ltd. In September 2008, Mr. Butters retired from Lehman Brothers, Inc., a subsidiary of Lehman Brothers Holdings Inc., where he had been employed since 1969. The Board determined that Mr. Butters should be nominated for election as a director due to his extensive knowledge of the shipping and oil and gas service industries, his experience as a director of public companies, his banking experience and his financial and executive management expertise. Brian R. Ford is Chairman of the Audit Committee and is the financial expert on the Audit Committee. He is also a member of the Governance and Nominating Committee. Mr. Ford was the Chief Executive Officer of Washington Philadelphia Partners, LP from 2008 through 2010. In 2008, he retired as a Partner from Ernst & Young LLP where he had been employed since 1971. Mr. Ford also serves on the Boards of AmeriGas Propane, Inc., FSIC III, NRG Yield, Inc., and the Board of Trustees of Drexel University. Mr. Ford serves on the Audit and Corporate Governance Committees of AmeriGas Propane, Inc. Mr. Ford serves on the Audit, Compensation, Corporate Governance and Conflicts and Nominating Committees of NRG Yield, Inc. and is Chairman of the Audit Committee at FSIC III. The Board determined that Mr. Ford should be nominated for election as a director due to his financial, audit and accounting expertise gained as a partner in a top tier public accounting firm 15 Sheldon S. Gordon serves as a member of the Compensation Committee and Audit Committee. He retired as non-executive Chairman of Union Bancaire Privée International Holdings, Inc. where he served from 1996 to 2011. From 1996 to 2002, he was Chairman of the Rhone Group LLC with which he continues as a Senior Advisor. Mr. Gordon was a director of Union Bancaire Privée from 1997 to 2011 and was a director of the Holland Balanced Fund from 1996 to 2008, and served as a member of the Board of Directors of AMETEK Inc. from 1989 to 2011. The Board determined that Mr. Gordon should be nominated for election as a director due to his financial and accounting expertise, his experience as a senior executive and director of large multinational corporations, and his strategic business management expertise. Quintin V. Kneen is our President and Chief Executive Officer. He was named our Executive Vice President and Chief Financial Officer in 2009 and served in those roles until he was appointed as our President and Chief Executive Officer in June 2013. Mr. Kneen joined GulfMark in June 2008 as Vice President – Finance and was named Senior Vice President – Finance and Administration in December 2008. Previously, he was Vice President – Finance & Investor Relations for Grant Prideco, Inc., serving in executive finance positions at Grant Prideco since 2003. Prior to joining Grant Prideco, Mr. Kneen held executive finance positions at Azurix Corp. and was an Audit Manager with the Houston office of Price Waterhouse LLP. He holds a Master of Business Administration from Rice University and a Bachelor of Business Administration in Accounting from Texas A&M University, and is a Certified Public Accountant and a Chartered Financial Analyst. The Board determined that Mr. Kneen should be nominated for election as a director due to his extensive financial expertise and his position as our President and Chief Executive Officer. Steven W. Kohlhagen was appointed to the Board of Directors in September 2013 and serves as a member of the Audit Committee and Compensation Committee. He is a retired financial executive who brings to the Board expertise in financial accounting, finance and risk management through his extensive experience in, and knowledge of, the financial, securities and foreign exchange markets. He has held various positions in the private sector, including investment banking, asset management, and most recently as a consultant with AMETEK, Inc. He currently serves on the Board of Directors, as Chairman of the Risk Committee and as a member of the Compensation Committee of Freddie Mac, and the Board of Directors and Audit Committee for AMETEK. He also serves on the Board of Directors, the Nominating and Governance Committee, and the Compensation Committee of Reval Inc. He is on the Advisory Board of Stanford Institute for Economic Policy Research at Stanford University, on the Board of Advisors at Roper St. Francis Cancer Center and on the Front Office Advisory Board at Bloomberg Sports. He was on the Board of Directors and Audit Committee of Abtech Holdings, Inc. through March 2014. Our Board determined that Mr. Kohlhagen should be nominated for election as a director due to his extensive senior executive leadership skills and deep understanding of economics, modeling, international financial markets and complex financial instruments. William C. Martin was appointed to the Board of Directors in December 2015. Mr. Martin is Chairman, Chief Investment Officer and Managing Member of Raging Capital Management, LLC, a private investment partnership that was founded in 2006. He has served on several public company boards, including nine years on the board of Bankrate, Inc., which was acquired in 2009; the board of Salary.com, Inc., which was acquired in 2010; the board of Vitesse Semiconductor Corp., which was acquired in 2015; and the board of SMG Indium Resources Ltd. Mr. Martin began his career as an entrepreneur, having co-founded a number of companies including RagingBull.com in 1997, Indie Research, LLC in 2002 and InsiderScore.com in 2004. The Board determined that Mr. Martin should be nominated for election as director due to his extensive experience as an investor, entrepreneur and public company director. In addition, Mr. Martin adds the perspective of a large stockholder to the Board. Rex C. Ross serves as a member of the Audit Committee and Governance and Nominating Committee. From 2004 to 2009, Mr. Ross served as Chairman and director of Schlumberger Technology Corporation, the holding company for all Schlumberger Limited assets and entities in the United States. Prior to his retirement from Schlumberger Limited in 2004, Mr. Ross held a number of executive management positions during his 11-year career there, including President of Schlumberger Oilfield Services North America; President, Schlumberger GeoQuest; and President of SchlumbergerSema North & South America. Mr. Ross served as a member of the Board of Directors of Enterprise Products Partners L.P. (a publicly traded oil and gas mid-stream services and marketing company) from 2004 until 2014 and was a member of its Audit and Conflicts Committees. The Board determined that Mr. Ross should be nominated for election as a director due to his executive management expertise and his knowledge of the oil and gas service industry. 16 Charles K. Valutas was appointed to the Board of Directors in September 2013 and has over 30 years’ experience with an integrated oil company. He serves as a member of the Compensation Committee and Governance and Nominating Committee. From 1979 to 2008, Mr. Valutas held various positions with Sunoco Inc., a large publicly held oil company, holding the positions of Sales and Products Manager, Vice President and General Manager of Sunoco Chemicals, and most recently retiring as Senior Vice President and Chief Administrative Officer. Mr. Valutas serves as a board member for the Chemical Heritage Foundation and as a board member and member of the Finance and Investment Committees of Drexel University and the Philadelphia Orchestra. Prior to his experience with Sunoco Inc., Mr. Valutas worked as a Certified Public Accountant for Arthur Andersen & Co. The Board determined that Mr. Valutas should be nominated for election as a director due to his industry and financial and accounting expertise. Required Vote for Election of Directors Election as directors of the persons nominated in this Proxy Statement will require the vote of the holders of a plurality of the shares of Common Stock present or represented by proxy and entitled to vote at a meeting at which a quorum is present. In accordance with our corporate governance guidelines, any director nominee who receives a greater number of “WITHHELD” votes than votes “FOR” such election must tender his resignation following certification of the stockholder vote. The Governance and Nominating Committee will recommend to the Board whether such resignation should be accepted, and the Board will promptly disclose in a Current Report on Form 8-K its decision whether to accept or reject the resignation. The nominee director who has tendered his resignation cannot participate in any Board action regarding whether to accept his resignation offer. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” EACH DIRECTOR NOMINEE. OUR BOARD OF DIRECTORS Role of the Board Our directors are elected by our stockholders to oversee the actions and results of our management. Their responsibilities include: • providing general oversight of our business, including the audit function; • approving corporate strategy; • approving major management initiatives; • providing oversight of legal and ethical conduct; • overseeing the management of any significant business risks; • selecting, compensating, and evaluating directors; • evaluating board processes and performance; • selecting, compensating, evaluating and, when necessary, replacing the President and Chief Executive Officer, and compensating other senior executives; • ensuring that a succession plan is in place for all senior executives; and • establishing and overseeing committees to manage the foregoing. 17 Composition of the Board We believe there should always be a substantial majority (75% or more) of independent directors and that the Chief Executive Officer should be a Board member. Other officers may, from time to time, be Board members, but no officer other than the Chief Executive Officer should expect to be elected to the Board by virtue of his or her position with us. Selection of Director Nominees The Board is responsible for selecting candidates for Board membership and for establishing the criteria to be used in identifying potential candidates. The Board delegates the screening process to the members of the Governance and Nominating Committee. For more information on the director nomination process, including the selection criteria, see the GulfMark Offshore, Inc. Governance & Nominating Policy available online at www.gulfmark.com . Please note that the preceding Internet address and all other Internet addresses referenced in this Proxy Statement are for information purposes only and are not intended to be a hyperlink. No information found or provided at such Internet addresses or at our website in general is intended or deemed to be incorporated by reference in this Proxy Statement. We believe that it is important for our Board to be comprised of individuals with diverse backgrounds, skills and experiences. The composition of the Board and the experience, as well as the qualities, brought to the Board by our directors are reviewed annually. While the Governance and Nominating Committee does not have a formal diversity policy and identifies qualified potential candidates without regard to any candidate’s race, color, disability, gender, national origin, religion or creed, it does seek to ensure the fair representation of all stockholder interests on the Board. The Board seeks independent directors who represent a mix of backgrounds and experiences that will enhance the quality of the Board’s deliberations and decisions. Nominees should have substantial experience with one or more publicly traded national or multinational companies or should have achieved a high level of distinction in their chosen fields. The Board is particularly interested in maintaining a mix that includes the following backgrounds: • active or retired chief executive officers and senior executives; • experience in operations, finance, accounting and/or banking; • international business; • oilfield services; and • other oil and gas industry experience. Board members should display the personal attributes necessary to be an effective director: integrity, sound judgment, independence, ability to operate collaboratively, and commitment to the Company and our stockholders. The Board believes that the use of these general criteria in conjunction with a non-discriminatory policy will best result in a Board that evidences diversity in its many aspects. The Board believes that it currently maintains that diversity. Separation of the Roles of Chairman of the Board and Chief Executive Officer We believe that separating the role of Chairman of the Board from that of Chief Executive Officer can facilitate a clear delineation between the oversight responsibilities of the Board and the management responsibilities of the Chief Executive Officer. We also believe that the decision to separate these roles is dependent on the attributes of the two individuals involved. When properly constructed and constituted, the separation allows the Chairman of the Board to more readily manage the time requirements and distractions of general Board operations and routine contact with fellow directors between meetings, and can foster candor in evaluating the Company’s and our Chief Executive Officer’s performance. This provides the Chief Executive Officer with additional time to manage and execute the strategic plans for our business. 18 Board Independence Our Board has determined that all eight of our current non-management directors nominated for election as a director qualify as “independent” directors under the New York Stock Exchange (“NYSE”) corporate governance rules and that each member of the Audit Committee qualifies as “independent” under Rule 10A-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Each of our eight nominated non-management directors is also a “non-employee director” as defined under Exchange Act Rule 16b-3 and an “outside director” as defined in Section 162(m) of the Internal Revenue Code. Each committee described below in “Board Committees and Meetings” is comprised solely of independent non-management directors. In accordance with the independence requirements under the NYSE rules, our Board affirmatively determined that all eight nominated non-management directors had no material relationship with us (either directly or as a partner, stockholder or officer of an organization that has a relationship with us). A director is not independent under the NYSE listing standards applicable to us if: • the director was employed by us within the preceding three years; • an immediate family member of the director was an executive officer for us within the preceding three years; • the director or an immediate family member of the director received from us more than $120,000 per year, within the preceding three years, in direct compensation, other than director and committee fees and pension or other forms of deferred compensation for prior service (provided such service is not contingent in any way on continued service); • the director was affiliated with or employed by, or an immediate family member of the director was affiliated with or employed in a professional capacity by, a present or former internal or external auditor of us, within the preceding three years; • the director or an immediate family member of the director was employed, within the preceding three years, as an executive officer of another company where any of our present executives serve or served on that company’s compensation committee; or • the director is a current employee, or an immediate family member of the director is a current executive officer, of a company that has made payments to or received payments from us for property or services in an amount which, in any of the last three fiscal years, exceeds the greater of $1 million or 2% of such other company’s consolidated gross revenues. Our Board does not consider a material relationship that would impair a director’s independence to exist solely due to the fact that a director is an executive officer of, or beneficially owns in excess of a 10% equity interest in, another company: • that does business with us, and the amount of the annual payments to us is less than five percent of our annual consolidated gross revenues, or $200,000, whichever is more; • that does business with us, and the amount of the annual payments by us to such other company is less than five percent of our annual consolidated gross revenues, or $200,000, whichever is more; or • to which we were indebted at the end of its last fiscal year in an aggregate amount that is less than five percent of our consolidated assets. For relationships not covered by the guidelines in the immediately preceding paragraph, the determination of whether the relationship is material or not, and therefore whether the director would be independent or not, is made by our Board members who satisfy the independence guidelines described above. 19 Approval of Related Person Transactions Our Audit Committee is responsible for reviewing and approving the terms and conditions of all proposed transactions between us, any of our officers or directors, or relatives or affiliates of any such officers or directors, to determine whether any such related-party transaction is fair and is in our overall best interest. Board Committees and Meetings Pursuant to our Bylaws, the Board has established three standing committees, including the Audit Committee, the Compensation Committee and the Governance and Nominating Committee. During the year ended December 31, 2015, the Board met six times, the Audit Committee met eight times, the Compensation Committee met two times and the Governance and Nominating Committee met four times. During 2015, each director attended 75% or more of the total meetings of the Board and the committees on which such director served. Our policy regarding director attendance at the Annual Meeting is that directors are invited to attend, and that we will make all appropriate arrangements for directors that choose to attend. All directors then serving on the Board attended our 2015 annual meeting of stockholders. Audit Committee We have an Audit Committee established in accordance with Section 3(a)(58)(A) of the Exchange Act. Messrs. Ford (Chairman), Bijur, Gordon, Kohlhagen and Ross are the current members of the Audit Committee. The Board has determined that all of the Audit Committee members are “independent” as defined in the NYSE listing standards applicable to us. Mr. Ford, by virtue of his financial, audit and accounting expertise gained as a partner in a top tier public accounting firm, has been designated as an Audit Committee financial expert within the meaning of Item 407(d)(5) of Regulation S-K. The Audit Committee’s function is to provide oversight of the Company’s accounting policies. Its principal oversight responsibilities are to: • make recommendations to the Board concerning the selection and discharge of our independent public accountants; • discuss with our internal auditors and independent public accountants the overall scope and plans for their respective audits, including the adequacy of staffing and compensation; and • discuss with management, internal auditors and independent public accountants the adequacy and effectiveness of our accounting and financial controls. The Board adopted a written charter for the Audit Committee, which is posted on our website at www.gulfmark.com . Executive Sessions of the Directors Non-management directors meet in executive sessions following Board and committee meetings without any members of management being present and at which only those directors who meet the independence standards of the NYSE are present. In addition, committees also may, by invitation, meet with individual members of management, including our President and Chief Executive Officer, during portions of such executive sessions. Mr. Butters presides as chairman of each executive session of the Board unless the particular topic of the applicable executive session dictates that another independent director serve as chairman of the meeting. In the case of an executive session of the independent directors held in connection with a meeting of a committee of the Board, the chairman of the particular committee will preside as chairman of the executive session. 20 Compensation Committee Messrs. Butters (Chairman), Gordon, Kohlhagen and Valutas are the current members of the Compensation Committee. Among the functions of the Compensation Committee are to: • formulate, administer and periodically assess our compensation philosophy in light of actual pay practices, policies and programs; • review overall plan design for each of the major benefit programs; • retain, as the Compensation Committee in its discretion determines to be appropriate, independent advisors to assist the Compensation Committee in its role of assessing and administering these programs; • review and monitor succession plans for the President and Chief Executive Officer and our other officers, as well as the general policies and programs associated with development of our management team; • independently administer the compensation and benefit programs of the President and Chief Executive Officer; • annually review the compensation levels of our executive officers using independent data and the President and Chief Executive Officer’s recommendations on compensation (other than his own) and make recommendations to the Board on salary changes, annual bonus plan provisions and payouts and equity grants; and • periodically review the components, administration and operation of our incentive compensation programs in order to prevent the existence of material risks that would or could promote excessive risk taking that could be detrimental to us or our stock. The recommendations of the Compensation Committee are reviewed and subject to approval by the full Board, including a majority of our independent directors. The Board adopted a written charter for the Compensation Committee, which is posted on our website at www.gulfmark.com . Further information regarding the processes and procedures for the consideration and determination of executive compensation may be found in the “Compensation Discussion and Analysis” below. Governance and Nominating Committee Messrs. Bijur (Chairman), Ford, Ross and Valutas are the current members of the Governance and Nominating Committee. The functions of the Governance and Nominating Committee are to: • develop and periodically review our governance principles; • identify new directors and annually recommend directors for election to the Board; • annually evaluate Board and Committee performance; and • review and recommend Board compensation for non-employee directors. The Governance and Nominating Committee will consider any candidate that has timely given written notice to our Secretary in the same manner as a candidate selected by our Board. If you would like to recommend a director candidate for consideration by our Governance and Nominating Committee you may submit your recommendation to our executive offices at GulfMark Offshore, Inc., 842 West Sam Houston Parkway North, Suite 400, Houston, Texas 77024, Attn: Corporate Secretary. The notice should set forth as to each person you propose to nominate for election or reelection as a director: • all information required to be disclosed in solicitations of proxies for election of directors in a contested election, or otherwise required under then-current SEC rules; • a description of all direct and indirect compensation and other material monetary agreements during the past three years, and any other material relationships, between or among you or any person deemed to be associated with you, as described below (an “associated person”), if any, on the one hand, and such proposed nominee or his or her respective affiliates and associates on the other hand; and • a completed and signed Director Representation and Agreement and Director Questionnaire with respect to the background and qualifications of such nominee, the forms of which you can obtain from us upon written request to our executive offices at the address set forth above. 21 An associated person includes (1) any of your affiliates or associates, (2) any beneficial owner of our Common Stock on whose behalf you make any proposal or nomination and (3) any other person with whom you, the beneficial owner or any of your affiliates or associates has an agreement or understanding for the purpose of acquiring, holding, voting or disposing of our Common Stock or obtaining, changing or influencing the control of us. In addition, you will need to provide the following information regarding yourself and any associated person: • any information that would be required to be disclosed in solicitations of proxies for the election of directors in a contested election, or that is otherwise required under then-current SEC rules; • a representation that you are a holder of record of our capital stock entitled to vote at such meeting and that you intend to appear in person or by proxy at the meeting to propose such nomination; and • a representation as to whether you or any associated person intends or is part of a group that intends to (1) deliver a proxy statement and/or form of proxy to holders of at least the percentage of our outstanding capital stock required to elect the nominee or (2) otherwise solicit proxies or votes from stockholders in support of such nomination. For a full description of the process for stockholders nominating a director, see Section 1.13(a)(4) of our Bylaws. The Governance and Nominating Committee identifies and evaluates director candidates in accordance with the director qualification standards described in our Governance & Nominating Policy, which can be found on our website, www.gulfmark.com . Candidates are selected for their character, judgment, business experience and acumen, as well as other factors established by the Governance and Nominating Committee in order to satisfy the qualifications for directors described above in the section titled “Selection of Director Nominees” and taking into account the current needs of the Board. The Board has adopted a written charter for the Governance and Nominating Committee, which is posted on our website at www.gulfmark.com . Code of Business Conduct and Ethics The Board adopted a Code of Business Conduct and Ethics applicable to all of our employees and agents as well as a Code of Ethics for our Principal Executive Officer and Senior Financial Officers, which are posted on our website at www.gulfmark.com . We intend to satisfy the disclosure requirement regarding any changes to our code of ethics we adopt and/or any waiver from our code of ethics that we grant by posting such information on our website, www.gulfmark.com , or by filing a Current Report on Form 8-K for such event. Availability of Corporate Governance Documents Stockholders may obtain copies of the charters of the Audit Committee, the Compensation Committee, and the Governance and Nominating Committee, our Governance & Nominating Policy and our Code of Business Conduct and Ethics free of charge by contacting our Corporate Secretary at our principal address of 842 West Sam Houston Parkway North, Suite 400, Houston, Texas 77024, or by accessing our website at www.gulfmark.com , selecting the “Investors” tab and then selecting “Corporate Governance.” 22 DIRECTOR COMPENSATION Fees and Awards Each of our non-employee directors is currently paid (i) a cash retainer of $11,250 each quarter, (ii) $1,500 for each Board meeting attended and (iii) $1,500 for each committee meeting attended. Mr. Butters is also paid an additional cash retainer of $8,333 per month for serving as Chairman of the Board. We maintain committee chairman retainer arrangements whereby we pay Messrs. Ford, Butters and Bijur $3,750, $2,500 and $2,500, respectively, per quarter for serving as Chairman of the Audit Committee, Compensation Committee and Governance and Nominating Committee, respectively. Non-employee directors are awarded $100,000 in restricted Common Stock at each Annual Meeting in accordance with our 2011 Non-Employee Director Share Incentive Plan. On June 5, 2015, each then serving non-employee director was granted 7,791 shares of restricted stock. The number of shares awarded depends on the share price on the date of the award. Restricted stock awards vest in full on the first anniversary of the grant date of the award, subject to continued service by the director. Vesting is accelerated if the director’s service ends due to death or disability or in the event the director is not reelected or nominated for reelection to the Board but completes his elected or appointed term of service. Total compensation paid in 2015 to non-employee directors, including the value of restricted stock granted, cash director fees and retainers, matching and discretionary contributions made by us under the GulfMark Offshore, Inc. Deferred Compensation Plan (the “DC Plan”), which is described below, and earnings under the DC Plan (to the extent such earnings are considered preferential under SEC rules), is as follows: Name Fees Earned or Paid in Cash(1) Stock Awards Change in Pension Value and Non- qualified Deferred Compensation Earnings All Other Compensation Total Peter I. Bijur $ 96,880 $ 100,000 $ 16,619 $ 16,725 $ 230,224 David J. Butters 191,713 100,000 64,484 32,200 388,397 Brian R. Ford 103,130 100,000 2,217 17,850 223,197 Sheldon S. Gordon 81,380 100,000 - 14,025 195,405 Steven W. Kohlhagen 81,380 100,000 - 14,025 195,405 William C. Martin - Rex C. Ross 84,380 100,000 1,704 14,475 200,559 Charles K. Valutas 75,380 100,000 - 13,125 188,505 Certain non-employee directors elected for 2015 to defer all or a portion of the cash fees reported in this column under the DC Plan. Represents the aggregate grant date fair value of restricted stock awards granted to the non-employee directors during 2015, determined in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718, Compensation
